Citation Nr: 1224515	
Decision Date: 07/16/12    Archive Date: 07/20/12

DOCKET NO.  09-32 291A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a rating of 40 percent prior to April 21, 2010 for a service-connected low back disability.


REPRESENTATION

Appellant represented by:	Mary Anne Royle, Attorney


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1962 to January 1963. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which implemented a September 2008 decision of the Board granting service connection for a low back disability and assigned a noncompensable rating as of June 11, 2002, the date of the Veteran's claim.  

The Veteran perfected an appeal as to the initial evaluation assigned his low back disability.  In a May 2010 supplemental statement of the case (SSOC), a rating of 10 percent was assigned effective June 11, 2002, and a 40 percent rating was assigned effective April 21, 2010, the date of a VA examination report.  Generally, when an increased rating is assigned during the pendency of an appeal which does not represent a grant of the maximum benefits allowable, the claim remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a grant of a higher rating during the course of an appeal, but less than the maximum benefits allowable, does not abrogate the appeal).  However, the Veteran's attorney submitted a July 2010 statement on his behalf on a VA Form 9 indicating that he only wished to appeal the effective date assigned the 40 percent rating.  The statement bears the Veteran's name and claim number and makes specific reference to the May 2010 SSOC.  Thus, the issue of entitlement to a rating in excess of 40 percent either prior to or as of April 21, 2010 is not before the Board.

The Board notes that the Veteran had also perfected an appeal of the initial rating assigned his service-connected asthma.  However, the Veteran indicated in a March 2010 statement that a September 2009 rating decision granting an increased rating of 60 percent for asthma effective December 19, 2006 had "resolved" this issue.  This statement includes the Veteran's name and claim number, and is signed by him.  Therefore, the Board concludes that this issue is no longer on appeal.  38 C.F.R. § 20.204(b) (2011).

FINDING OF FACT

Throughout the pendency of this appeal, the Veteran's low back disability has been manifested by degenerative disc disease and disc herniation with chronic pain and limited motion in all directions including marked limitation of forward flexion, resulting in considerable functional impairment. 


CONCLUSION OF LAW

The criteria for a 40 percent rating have been met throughout the pendency of this appeal.  See 38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 (2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The claimant should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.

I. Duty to Notify and Assist

The Veteran's claim of entitlement to an earlier effective date for the 40 percent rating assigned his low back disability has been granted.  As such, the Board finds that any error related to the Veterans Claims Assistance Act of 2000 on this issue is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

II. Analysis

The Veteran contends that he is entitled to an initial disability rating of 40 percent prior to April 21, 2010 for his service-connected low back disability.  For the reasons that follow, the Board agrees and finds that a 40 percent rating is warranted as of June 11, 2002, the date of the Veteran's claim for service connection. 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2011).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2011).

In initial rating cases, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The relevant time period on appeal spans from June 11, 2002, the date of the Veteran's claim for service connection, to April 20, 2010, the day before a rating of 40 percent was assigned effective April 21, 2010, which is not on appeal for the reasons discussed above.  During the pendency of this claim, the criteria for rating back disabilities in the VA Schedule for Rating Disabilities were revised effective September 23, 2002, and again effective September 26, 2003.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board may not apply a current regulation prior to its effective date, unless the regulation explicitly provides otherwise.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. App. 308 (1991) to the extent it conflicts with the precedents of the United States Supreme Court and the Federal Circuit).  However, the Board finds that it is not precluded from applying prior versions of the applicable diagnostic codes under 38 C.F.R. § 4.71a to the period on or after the effective dates of the new diagnostic codes if the prior versions were in effect during the pendency of the appeal, as is the case here.  Therefore, the Board may evaluate the Veteran's low back disability under the earlier diagnostic codes and the current diagnostic codes, as of their effective dates, in order to determine which version would accord him the highest rating.

Under the old regulation, Diagnostic Code (DC) 5295 pertains to lumbosacral strain and assigns a 10 percent rating for characteristic pain on motion.  38 C.F.R. § 4.71a (2003).  A 20 percent rating is warranted for muscle spasm on extreme forward bending, or loss of lateral spine motion, unilateral, in standing position.  Id.  A maximum disability rating of 40 percent for severe lumbosacral strain is warranted when there is listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  Id.

Turning to the evidence of record, a January 1994 Social Security Administration (SSA) decision reflects that the Veteran was found to be disabled since 1992, with a primary diagnosis of low back pain and secondary diagnosis of anxiety disorder.  With regard to the period on appeal, private treatment records dated from 2002 to 2005 show that the Veteran had chronic low back pain which often radiated to the right lower extremity.  These records reflect that he could reportedly stand no longer than fifteen to twenty minutes and sit no longer than an hour.  A November 2004 private treatment record shows that his back discomfort was aggravated with increased activity, back position changes, standing, leaning forward, bending, twisting, lifting, and occasionally with coughing.  An MRI revealed disc degeneration and bulging at multiple levels associated with right lateral and foraminal L4-L5 disc herniation.  Lumbar radiculopathy was noted, but there was no objective evidence on diagnostic imaging of existing root compression.  Treatment included prescription pain medication (Vicodin) as well as physical therapy in late 2004.  The Veteran considered undergoing surgery to alleviate his back pain.  However, in a May 2005 private treatment, the treating physician found that there was no significant spinal canal stenosis or nerve root impingement and therefore surgery was not indicated.  Nevertheless, it was noted that a March 2005 EMG showed mild lumbosacral radiculopathy affecting the posterior rami.  On examination, the Veteran's gait was slow and mildly limping on the right side, with some flexed posture.  There were no significant neurosensory deficits in the lower extremities.  The doctor concluded that conservative treatment with home exercises and medication was the best approach.  

With regard to range of motion, private treatment records dated in 2002 reflect that the Veteran had decreased range of motion of the lumbar spine in all directions.  These records do not contain specific range-of-motion measurements.  Private physical therapy records dated in late 2004 show a gradual increase in the Veteran's range of motion of the lumbar spine, although it remained significantly limited.  In early November 2004, he had forward flexion of the lumbar spine to 30 degrees and extension between 5 and 10 degrees.  About a week later, lumbar flexion was to 42 degrees, extension to 32 degrees, left side bending to 8 degrees, right side bending to 28 degrees, right hip flexion to 82 degrees, and left hip flexion to 96 degrees.  In December 2004, lumbar flexion was to 49 degrees, extension to 20 degrees, left side bending to 15 degrees, and right side bending to 22 degrees.  Toward the end of December 2004, when the Veteran was discharged from physical therapy, lumbar flexion was to 52 degrees, extension to 20 degrees, left side bending to15 degrees, and right side bending to 20 degrees.  

The November 2005 VA examination report reflects that the Veteran related that his low back pain was a 6 out of 10 in terms of severity on most days, and increased to a 10 out of 10 with activity.  The pain radiated to his right thigh and sometimes extended to the toes.  He could walk for about 10 to 15 minutes and then got a heavy sensation in his lower back.  He wore a custom-fitted brace for his back but did not use a cane.  He was functionally independent in all activities of daily living.  He had previously worked in construction but had not worked since 1993 due to his back pain.  On examination, rage of motion of the lumbar spine was flexion to 28 degrees, extension to 4 degrees, left and right lateral flexion to 28 degrees, and left and right lateral rotation to 26 degrees.  The Veteran reported pain throughout the range-of-motion testing.  He did not have additional limitation of motion on repetitive testing, to include as due to pain, fatigue, or weakness.  He denied flare-ups.  On neurological testing, the Veteran had positive seated straight leg raising on the right and decreased sensation of the lateral thigh on the right.  His gait was hesitant but normal.  There was guarding of movement.  No incapacitating episodes were reported for the previous twelve months.  The examiner diagnosed the Veteran with L5 radiculopathy and arthritis of the lumbar spine.  

At the September 2009 VA examination, the Veteran reported lumbosacral pain radiating to both legs.  He was able to perform daily activities and lift and carry up to twenty pounds.  He could not sit for more than thirty minutes or stand for more than five to ten minutes.  He could only walk for ten to fifteen minutes.  He could not climb, kneel, bend, twist, pull, or push.  On range of motion testing, forward flexion of the spine was to 80 degrees, lateral flexion to the right was to 30 degrees, lateral flexion to the left was to 35 degrees, rotation to the right was to 25 degrees, and rotation to the left was to 30 degrees.  The Veteran's pain began at each of the points specified.  He did not have additional limitation following three repetitions.  He denied flare-ups.  The Veteran had a painful motion spasm, "low weakness," and tenderness of the lumbar spine.  There were no incapacitating episodes in the last twelve months.  A neurological examination was normal.  The examiner diagnosed discogenic disease of the lumbar spine.

The April 2010 VA examination reflects, in pertinent part, that the Veteran had flexion of the lumbar spine to 29 degrees, extension to 24 degrees, left lateral flexion to 21 degrees, right lateral flexion to 25 degrees, left lateral rotation to 20 degrees, and right lateral rotation to 25 degrees.  There was objective evidence of pain but no additional limitation after three repetitions.  

Based on the evidence discussed above, the Board finds that a 40 percent rating is warranted throughout the pendency of this appeal under the old criteria due to the Veteran's considerable loss of range of motion of the spine and concomitant functional limitations.  Under DC 5295, a maximum 40 percent rating is warranted when there is marked limitation of forward bending in standing position or loss of lateral motion with osteo-arthritic changes.  38 C.F.R. § 4.71a (2002).  Although DC 5295 does not define "marked limitation of forward bending," the Board notes that for VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (2).  In the 2002 records, it was noted that the Veteran had loss of range of motion in all directions, and the late 2004 private physical therapy records show forward flexion ranging from 30 degrees to 52 degrees.  Thus, the Veteran had only one third to one half of normal forward flexion during this time period.  The November 2005 VA examination report likewise shows forward flexion of the lumbar spine only to 28 degrees, which is less than a third of normal flexion.  Although the September 2009 VA treatment record showed forward flexion to 80 degrees, the April 2010 VA examination report, dated less than a year later, shows forward flexion only to 29 degrees.  Thus, with regard to the Veteran's ranges of motion of the lumbar spine, the September 2009 VA examination report appears to be an outlier vis-à-vis the other VA examination reports and private treatment records dated both before and shortly after September 2009.  In short, the predominant disability picture seems to be one of considerable loss of forward flexion.  Moreover, the private treatment records and VA examination reports also show loss of lateral motion and diagnoses of degenerative disc disease of the lumbar spine with bulging discs at multiple locations (i.e. osteo-arthritic changes).  Finally, the Veteran has reported considerable functional limitations with regard to his ability to sit, stand, walk, and lift objects.  Indeed, SSA has found him to be disabled in part due to his low back pain since 1992.  Accordingly, the Board finds that the evidence is at least in equipoise as to whether the criteria for a 40 percent rating have been met since June 2002 and resolves any doubt in the Veteran's favor.  See 38 C.F.R. §§ 3.102, 4.71a, DC 5295. 

The assignment of a 40 percent rating as of June 11, 2002 resolves the Veteran's appeal in full.  The assignment of an effective date prior to June 11, 2002 is not legally permissible given that service connection for a low back disability first became effective June 11, 2002. Further consideration of the old or current rating criteria, staged ratings, or whether this claim should be referred for extraschedular consideration, is not warranted.  The Board also notes that entitlement to a total disability rating based on individual unemployability (TDIU) was assigned effective December 14, 2009 by way of rating decision dated in April 2011.  As the issue of entitlement to a rating in excess of 40 percent for the Veteran's low back disability is not before the Board, the issue of entitlement to TDIU prior to December 14, 2009 is moot. 



ORDER

Entitlement to a rating of 40 percent as of June 11, 2002 for a service-connected low back disability is granted, subject to the laws and regulations governing payment of monetary benefits. 



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


